Laweence, Judge:
The appeals for reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, present a question of the proper dutiable value of certain 30- to 35-gallon and 50- to 55-gallon drums and casks of iron or steel imported from Norway, filled with duty-free cod-liver oil.
The parties hereto have stipulated and agreed that the market value or price of the involved drums and casks at the time of exportation to the United States, at which such or similar drums and casks were freely offered for sale to all purchasers in the principal markets of Norway, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
30- to 35-gallon drums and casks_$1.70 (U. S. Cy.) each
50- to 55-gallon drums and casks_$2.00 (U. S. Gy.) each
It was further stipulated and agreed that there was no higher foreign value for such or similar drums and casks at the time of exportation thereof.
*492Upon the agreed statement of facts, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved, and that such value is as follows:
30- to 35-gallon drums and casks_$1.70 (TJ. S. Cy.) each
50- to 55-gallon drums and casks_$2.00 (U. S. Oy.) each
Judgment will issue accordingly.